Case 1:18-cv-01743-SAG Document 93 Filed 03/11/20 Page 1 of 6

FILE
U.S. DISTRICT COURT

UNITED STATES DISTRICT COURT FOR = USTRIGE Se as

THE DISTRICT OF MARYLAND 2070 MAR 12 AM IO: 23

(Northern Division)
CLERK’S GFFICE

 

AT BALTIMORE

UMAR BURLEY, et ai., BY JEP UT Y
Plaintiffs,

Civil Case No, SAG-18-1743
Vv,

BALTIMORE POLICE DEPARTMENT,
et al.,

Defendants.

 

 

ek * € & & & ee ke ek

Whereas, the parties have stipulated that certain discovery material be treated as
confidential;

: +h |

Accordingly, it is this 1 day of March , 2020, by the United
States District Court for the District of Maryland, ORDERED: .

1. Designation of Discovery Materials as Confidential. All documents
produced in the course of discovery, all Answers to Interrogatories, all Answers to
Requests for Admission, all Responses to Requests for Production of Documents, and
all deposition testimony and deposition exhibits shall be subject to this Order concerning
confidential information, as set forth below:

(a) The designation of confidential information shall be made by placing or

affixing on the document, in a manner which will not interfere with its legibility, the

word “CONFIDENTIAL.” One who provides material may designate it as

“CONFIDENTIAL” only when such person in good faith believes it contains

sensitive personal information, trade secrets or other. confidential research,
c

Case 1:18-cv-01743-SAG Document 93 Filed 03/11/20 Page 2 of 6

development, or commercial information which is in fact confidential. A party
shall not routinely designate material as “CONFIDENTIAL,” or make such a
designation without reasonable inquiry to determine whether it qualifies for such
designation. Except for documents produced for inspection at the party’s
facilities, the designation of confidentia! information shall be made prior to, or
contemporaneously with, the production or disclosure of that information. In the
event that documents are produced for inspection at the party’s facilities, such
documents may be produced for inspection before being marked confidential.
Once specific documents have been designated for copying, any documents
containing confidential information will then be marked confidential after copying
but before delivery to the party who inspected and designated the documents.
There will be no waiver of confidentiality by the inspection of confidential
documents before they are copied and marked confidential pursuant to this
procedure, .
(b) -Portions of depositions of a party’s present and former officers, directors, |
employees, agents, experts, and representatives shall be. deemed confidential
only if they are designated as such when the deposition is taken or within seven
. business days after receipt of the transcript. Any testimony which describes a
document which has been designated as “CONFIDENTIAL,” as described above,
shall also be deemed to be designated as “CONFIDENTIAL.”

{c} Information or documents designated as confidential under this Order
shall not be used or disclosed by the parties or counsel for the parties or any

persons identified in subparagraph (d) below for any purposes whatsoever other
Case 1:18-cv-01743-SAG Document 93 Filed 03/11/20 Page 3 of 6

than preparing for and conducting the litigation in which the information or
documents were disclosed (including appeals). The parties shall not disclose
information or documents designated as confidential to putative class members
not named as plaintiffs in putative class litigation unless and until one or more
classes has/have been certified.
(d) The parties and counsel for the parties shall not disclose or permit the
disclosure of any documents or information designated as confidential under this
Order to any other person or entity, except that disclosures may be made in the
following circumstances:
(i) Disclosure may be made to counsel and employees of counsel for
the parties who have direct functional responsibility for the preparation and
trial of the lawsuit. Any such employee to whom. counsel for the parties
makes a disclosure shall be provided with a copy of, and become subject
to, the provisions of this Order requiring that the documents and
information be held in confidence.
(ii) Disclosure may be made only to employees of a party required in
good faith to provide assistance in the conduct of the litigation in which the
information was disclosed.
(iii) | Disclosure may be made to court reporters engaged for depositions
and those persons, if any, specifically engaged for the limited purpose of
making photocopies of documents. Prior to disclosure to any such court
reporter or person engaged in making photocopies of documents, such

person must agree to be bound by the terms of this Order.
Case 1:18-cv-01743-SAG Document 93 Filed 03/11/20 Page 4 of 6

. (iv) Disclosure may be made to consultants, investigators, or experts
(hereinafter referred to collectively as “experts”}) employed by the parties
or counsel for the parties to assist in the preparation and trial of the.
lawsuit. Prior to disclosure to any expert, the expert must be informed of
and agree in writing to be subject to the provisions of this Order requiring
that the documents and information be held in confidence.

(e) Except as provided in subparagraph (d) above, counsel for the parties

shall keep all documents designated as confidential which are received under

this Order secure within their exclusive possession and shall take reasonable
efforts to place such documents in a secure area.

(f) Ali copies, duplicates, extracts, summaries, or descriptions (hereinafter
referred to collectively as “copies’”) of documents or information designated as
confidential under this Order or any portion thereof shall be immediately affixed
with the word “CONFIDENTIAL if that word does not already appear.

2, Confidential Information Filed with Court. To the extent that any materials
subject to this Confidentiality Order (or any pleading, motion, or memorandum
disclosing them) are proposed to be filed or are filed with the Court, those materials and
papers, or any portion thereof which discloses confidential information, shall be filed
under seal (by the filing party) with the Clerk of the Court with.a simultaneous motion
pursuant to L.R. 104.13(c) (hereinafter the “Interim Sealing Motion”), in accordance with
the current version of the Court’s Electronic Filing Requirements and Procedures for
Civil Cases. The interim Sealing Motion shail be governed by L.R. 105.11. Even if the

filing party believes that the materials subject to the Confidentiality Order are not
Case 1:18-cv-01743-SAG Document 93 Filed 03/11/20 Page 5 of 6

properly. classified as confidential, the filing party shall file the Interim Sealing Motion;
provided, however, that the filing of the Interim Sealing Motion shall be wholly without
prejudice to the filing party's rights under paragraph (4) of this Confidentiality Order.

3. Party Seeking Greater Protection Must Obtain Further Order. No
information may be withheld from discovery on the ground that the material to be
disclosed requires protection greater than that afforded by paragraph (1) of this Order
unless the party claiming a need for greater protection moves for an order providing
such special protection pursuant to Fed. R. Civ. P. 26(c).

4. Challenging Designation of Confidentiality. A designation of confidentiality
may be challenged upon motion. The burden of proving the confidentiality ‘of
designated information remains with the party asserting such confidentiality. The
provisions of Fed. R. Civ. P. 37(a)(5) apply to such motions.

5. Return of Confidential Material at Conclusion of Litigation. At the
conclusion of the litigation, all material treated as confidential under this Order and not
received in evidence shall be returned to the originating party. If the parties so stipulate,
the material may be destroyed instead of being returned. The Clerk of the Court may
return to counsel for the parties, or destroy, any sealed material at the end of the

litigation, including any appeals.

 

 

Dated: March 11, 2020 Respectfully submitted,

/s/ Isf
Steven D, Silverman, Esq. (Bar No. 22887) Kara K. Lynch (Bar No. 29351)
ssilverman@mdattorney.com kara.lynch@baltimorepolice.org
Andrew C. White, Esq. (Bar No. 08821) Justin S. Conroy (Bar No. 28480)
awhite@mdattorney.com justin.conroy@baltimorepolice.org
Case 1:18-cv-01743-SAG Document 93 Filed 03/11/20 Page 6 of 6

William N, Sinclair, Esq. (Bar No. 28833)
bsinclair@mdattorney.com

Erin Murphy, Esq. (Bar No. 24980)
emurphy@mdattorney.com
SILVERMAN|THOMPSON|SLUTKIN|WHITE, LLC
201 N. Charles Street, Suite 2600

Baltimore, Maryland 21201

Tel: (410) 385-2225

Fax: (410) 547-2432

ist
Andrew D. Freeman (Bar No. 03867)
adf@browngold.com
Chelsea J. Crawford (Bar No. 19155)
ecrawford@browngold.com
Neel K. Lalchandani (Bar No. 20291)
nialchandani@browngold.com
Brown, Goldstein & Levy, LLP
120 E. Baltimore Street, Suite 1700
Baltimore, Maryland 21201
Tel: (410) 962-1030
Fax: (410) 385-0869

Attorneys for Plaintiffs Umar Hassan Burley
and Brent Andre Matthews

Christopher R. Lundy (Bar No. 29888)
christopher.lundy@baltimorecity.gov °
Natalie R. Amato (Bar No. 20749)
natalie.amato@baltimorecity.gov
Baltimore City Department of Law
Office of Legal Affairs

City Hall, Room 101

100 N. Holliday Street

Baltimore, MD 21202

Tel: (410) 396-2496

Fax: (410) 396-2126

Attorneys for Baltimore Police Department
and Dean Palmere

/s/
Neil E. Duke (Bar No. 14073)
Baker Donelson
A Professional Corporation
100 Light Street —
Baltimore, MD 21202
nduke@bakerdonelson.com
Tel: (410) 862-1198
Fax: (410) 263-7598

Attorneys for Wayne Jenkins

/s/
James H. Fields (Bar No. 09661)
Fields Peterson, LLC
Harborplace Tower, Suite 1400
111 8. Calvert St.
Baltimore, MD 21202
jfields@fieldspeterson.com
Tel: (410) 783-6347
Fax: (410) 783-6410

Attorneys for Ryan Guinn, Keith Gladstone,
Richard Willard, William Knoerlein and
Michael Fries

 

UNITED STATES DISTRICT JUDGE
